Citation Nr: 1201793	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  08-09 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Counsel

INTRODUCTION

The Veteran had active service from June 1966 to April 1970.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of June 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.


FINDINGS OF FACT

1.  Chronic tinnitus was incurred in service.  

2.  Bilateral hearing loss was incurred in service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection of tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011). 

2.  The criteria for service connection of bilateral hearing loss have been met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his hearing loss and tinnitus are the result of service.  He reports that the tinnitus onset during service and that he was first diagnosed with hearing loss in 1967.  The Veteran's duty specialty in service is listed as munitions maintenance specialist.  After service, the Veteran worked in law enforcement.  He has indicated that his post-service workplace was quiet except when he was doing weapon qualification.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Service connection may also be granted for chronic disorders, such as sensorineural hearing loss, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet.App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 495-96 (1997)).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet.App. at 496.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Audiometric testing was conducted at entry in June 1966.  Service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO/ANSI) units.  The testing revealed converted puretone thresholds, in decibels, of 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
NT
-5
LEFT
10
0
5
NT
-5


Audiometric testing was also conducted at separation in March 1970.  The testing revealed puretone thresholds, in decibels, of:  




HERTZ



500
1000
2000
3000
4000
RIGHT
0
-5
-5
-5
-5
LEFT
0
-5
-5
-5
-5


In June 1999, the Veteran reported a history of bilateral tinnitus since service.  He denied ongoing loud noise exposure since service.  After examination and review of an audiogram, the Veteran was assessed with mild acoustic trauma.  

A May 2004 audiogram reveals that the Veteran was "routinely noise exposed" due to his occupation.  The record indicates that the Veteran used hearing protection.  Subsequent work-provided audiograms reveal continued use of hearing protection.  

A VA examination was conducted in May 2007.  At that time, the Veteran reported in-service noise exposure from flight line operations and explosions.  The examiner noted that hearing was normal at enlistment and separation.  The examiner opined that although hearing loss was documented in the file, the hearing loss occurred post-service and from non-service connected causes.  The examiner added that it was less likely than not that the bilateral hearing loss was the result of in-service noise exposure.  

In January 2008, a private audiologist submitted a statement in which he reported that the Veteran's audiogram and exam were consistent with acoustic trauma incurred during service.  That opinion did not address any post-service noise exposure.  

In light of the conflicting opinions, the Board requested an opinion from a Veterans Health Administration (VHA) specialist.  In September 2011, the specialist, a doctor of audiology, reported that the Veteran's hearing loss was at least as likely as not causally related to military noise exposure.  The specialist noted that there was documented noise exposure during service due to the Veteran's service as a munitions specialist and limited post-service noise exposure.  The specialist also noted that the post-service audiograms noted high frequency hearing loss which was typical of that of a noise-induced hearing loss and that the Veteran's spouse and daughter reported that the Veteran had difficulty hearing since returning from Vietnam.  After review, the specialist found no evidence that would prove the Veteran's hearing loss was not causally related to noise exposure during hearing loss.  As such, she found that it was at least as likely as not that it was causally related to service.  

After review of the evidence, the Board finds that service connection is warranted for tinnitus and hearing loss based on the competent and credible evidence that tinnitus onset during and existed since service and the competent and credible evidence that the Veteran's hearing loss is causally related to service.  The Board acknowledges that the record includes a negative nexus opinion from a VA examiner.  The VA examiner's opinion failed to consider that VA regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service, however; thus, it has limited probative value.  Hensley v. Brown, 5 Vet. App. 155 (1993).  In this case, the Board finds the evidence is in equipoise as to whether the Veteran's hearing loss is related to service.  In such circumstances, the benefit of the doubt goes to the Veteran; consequently, service connection is granted.  38 U.S.C.A. § 5107(b).

VA has a duty to notify and assist claimants for benefits.  The decision above grants service connection for tinnitus and hearing loss.  As such, there is no further need to discuss compliance with the duties to notify and assist.  


ORDER

Service connection for hearing loss is granted.

Service connection for tinnitus is granted.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


